DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
Claims 1-18 and 20-21 are pending and have been examined in this application. 
Claim 1-11 and 13-18 are original; claim 12 is currently amended; claims 13, 21 and 22 were previously presented; 
Claims 1-18 and 20-21 are rejected herein.
Information Disclosure Statement
As of the date of this action, an information disclosure statements (IDS) have been filed on 08/12/2020 and on 3/09/2021 and reviewed by the Examiner.
Response to Arguments
Applicant's arguments filed 1-18 and 21-22 have been fully considered but they are not persuasive.
Regarding Applicants argument wherein “…one of ordinary skill in the art would not reasonably consider an element described as being like a fishing hook to be interpreted as a roller…”  The Examiner asserts that the instant application recites that the roller of the instant application can be a protrusion in paragraph [0019]. Although the element 8 of Pahisson is labeled as a tab. However, Pahisson clearly teaches that the element 8 of Pahisson is a protrusion paragraph [0082] of Pahisson recites that the tab 8 can be shaped like a cone with barb or bulge retaining firm fixation like on fishing hook. Thus, Pahisson describes element 8 to like barb or bulge as/like on the fishing hook.
 	Regarding Applicants argument wherein “…Applicant respectfully request that the office provide evidence to support the assertion of official notice…” The Examiner asserts that reference Jones (U.S. Pat. Pub. No. 20140314594 A1) discloses the material having the coefficient of friction of less than 0.1 and at least the material polytetrafluorethylene is old and well known in the art see paragraph [0077] of Jones. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the buffer having the coefficient of friction of less than 0.1 and the material to be polytetrafluorethylene. The motivation would have been to provide the desired strength and as well as to provide the desired friction. Therefore, it would have been obvious to modify Pahisson as specified in claims 11 and 12.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 9-10 and 21-22 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Pahisson (U.S. Pat. No. 20180326933 A1).
Regarding claim 1, Pahisson teaches a buffer for holding a pipe adapted to transport a fluid, comprising:
a base (Pahisson; 3);
a plurality of fingers (Pahisson; 3d, 3c and 2) extending outwardly from a first side of the base, wherein a first finger (Pahisson; 3c) of the plurality of fingers and a second finger (Pahisson; 3d) of the plurality of fingers define a cavity (Pahisson; 9) for receiving the pipe [intended use]; and
at least one roller (Pahisson; 8) on a second side of the base opposite the first side.
Regarding claim 2, Pahisson teaches the first finger (Pahisson; 3c) has a length less than a length of the second finger (Pahisson; 3d).
Regarding claim 3, Pahisson teaches the second finger (Pahisson; 3d) comprises a ridge (Pahisson; 2b) protruding toward the first finger, wherein the ridge defines an open end of the cavity with the first finger.
Regarding claim 4, Pahisson teaches he first finger (Pahisson; 3c) extends outwardly from a first end of the base, and the second finger (Pahisson; 3d) extends outwardly from a central portion of the base.
Regarding claim 9, Pahisson teaches the at least one roller (Pahisson; 8) is a universal roller configured to move the buffer in any direction.
	Regarding claim 10, Pahisson teaches the at least one roller (Pahisson; 8) comprises a rounded bottom.
Regarding claim 21, Pahisson teaches a buffer for holding a pipe adapted to transport a fluid, comprising:
a base (Pahisson; 3);
a plurality of fingers (Pahisson; 3d, 3c and 2) extending outwardly from a first side of the base, wherein a first finger (Pahisson; 3d) of the plurality of fingers and a second finger (Pahisson; 3c) of the plurality of fingers define a first cavity (Pahisson; 9) for receiving the pipe [intended use], the second finger and a third finger of the plurality of fingers define a second cavity (Pahisson; 10), and a shape of the second cavity is different from a shape of the first cavity; and
at least one roller (Pahisson; 8) on a second side of the base opposite the first side.
Regarding claim 22, The buffer of claim 21, wherein the at least one roller (Pahisson; 8) is opposite the first cavity (Pahisson; 9).
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Pahisson (U.S. Pat. No. 20180326933 A1).
Regarding claim 11, Pahisson teaches the buffer comprises a material.
However, Pahisson is silent to teach the material having a coefficient of friction less than 0.1 and [12] the buffer comprises polytetrafluoroethylene, perfluoroalkoxy, fluorinated poly ethylene propylene, polyvinylidene fluoride, polysulfone, or polyether ether ketone.
However, the Examiner takes the official notice that utilizing the material having the coefficient of friction less than 0.1 and polytetrafluoroethylene, perfluoroalkoxy, fluorinated poly ethylene propylene, polyvinylidene fluoride, polysulfone, or polyether ether ketone are old and well known materials. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the buffer of Pahisson having the material and coefficient of friction as disclosed by Pahisson. The motivation would have been to facilitate the installation while providing the approrpaite grip during the retention. Therefore, it would have been obvious to modify Pahisson as specified in claims 11 and 12.
	Allowable Subject Matter
Claims 13-18 are allowed.
Claims 5-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

 	The following is an examiner’s statement of reasons for allowance: The prior art of record teaches the basic structure of a buffer. However, the prior art of record have failed to teach at least the combination of the buffer for holding a pipe adapted to transport a fluid, comprising: a base; a plurality of fingers extending outwardly from a first side of the base, wherein a first finger of the plurality of fingers and a second finger of the plurality of fingers define a cavity for receiving the pipe; and at least one roller on a second side of the base opposite the first side wherein a third finger of plurality of fingers extends outwardly from a second end of the base opposite the first end, wherein the second finger is between the first finger and the third finger along with the other recitations as claimed in claims 5-8 and 13-18.
The described deficiencies in the prior art of record are not made up by any other teachings in the prior art. Furthermore, there is no teaching, suggestion, or motivation to modify the prior art of record to arrive at the claimed invention, absent hindsight.  Accordingly, the claimed invention overcomes the prior art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD IJAZ whose telephone number is (571)272-6280. The examiner can normally be reached M-F 11:00 am-10:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 5712728227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MUHAMMAD IJAZ
Primary Examiner
Art Unit 3631



/Muhammad Ijaz/Primary Examiner, Art Unit 3631